Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   November 16, 2015

The Court of Appeals hereby passes the following order:

A16A0366. IN RE: ESTATE OF WADE STEVEN PUTNAM.

      The Coweta County probate court entered an order denying a motion to quash
a subpoena in an estate matter. The estate filed a notice of appeal to the superior
court. The superior court dismissed the appeal, noting that the appellant had no right
to appeal a non-final order to the superior court. The estate then filed a notice of
appeal to this Court.
      Probate court rulings are not subject to interlocutory review by the superior
court. See Driver v. State, 198 Ga. App. 643 (402 SE2d 524) (1991). Because the
estate had no underlying right to interlocutory appeal, the propriety of the trial court’s
dismissal of that appeal is moot. See Carlock v. Kmart Corp., 227 Ga. App. 356, 361
(3) (a) (489 SE2d 99) (1997) (moot issue is one where a ruling is sought on a matter
that has no practical effect on the alleged controversy or where the issues have ceased
to exist). And, pursuant to OCGA § 5-6-48 (b) (3), an appeal of an issue that has
become moot is subject to dismissal. For these reasons, this appeal is hereby
DISMISSED.
Court of Appeals of the State of Georgia
                                     11/16/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.